index nos and internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom it a plr-105916-99 jul date t a o m o t o m o m o w a t i o w n w n w w t n o h taxpayer state x country y parent-corp zz vv s-firm d-firm p date1 date2 date3 month4 year1 year2 year3 w www dear this responds to your letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer and its shareholder to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code oz -2- taxpayer is a state x corporation an accrual basis taxpayer and a wholly owned subsidiary of parent-corp a country y corporation whose sole shareholder is z z is a country y citizen resident and a v taxpayer was organized on date1 year to w from the date of its incorporation taxpayer has relied always and entirely on the advice and services of outside firms as to all matters related to its tax obligations upon formation taxpayer engaged the country y accounting firm s-firm to provide various services including the preparing and filing of all necessary income_tax returns including u s returns s-firm had previously performed similar services for z and for other related entities s-firm timely prepared and filed form_1120 for taxpayer for its first taxable_year that ended date2 year actual dividends were not distributed during the year and form sec_972 and were not filed with the return taxpayer represents that it relied completely and in good_faith on the tax_advice provided by s-firm in july of year1 taxpayer retained d-firm a u s accounting firm because of its expertise in ww d-firm performed accounting and compliance services although such compliance services did not include the preparation of the u s income_tax returns for the date2 year2 tax_year sometime in the autumn of year2 taxpayer expanded d- firm's responsibilities to include the preparation of taxpayer's u s income_tax returns for its second tax_year ending date2 year3 and the provision of general advice to taxpayer with regard to u s taxation in this connection p a partner of d-firm relates the following shortly thereafter we began to receive relevant financial information and documentation and based on my knowledge and experience it appeared to me that judging from the information we received taxpayer was properly classified under u s tax law as a personal_holding_company phc further inquiry verified this impression the term personal_holding_company is defined in sec_542 of the code the determination of phc status was based on the fact that of its stock was indirectly owned by five or fewer individuals and it derived most of its income from the performance of personal services which constituted it as personal_holding_company_income within the meaning of sec_543 of the code it was also determined that taxpayer had a phc status for the date2 year2 tax_year for which a return had already been filed and for which the time for extensions was past d-firm conveyed this conclusion to s-firm in the spring of year3 thereupon s-firm undertook its own independent review and verified the conclusion only then was taxpayer advised of the problem while it was still spring upon receiving this pod -3- information taxpayer directed its advisors to resolve the issue after verifying the existence of the problem a consensus was reached between taxpayer and its two retained accounting firms in month4 of year3 taxpayer's form_1120 for the period ended date2 year3 was timely filed on date3 year3 reporting taxpayer as a phc and making the consent_dividend election by including form sec_972 and taxpayer represents that had it been aware that it was a phc it would have filed form sec_972 and for the tax_year ended date2 year2 by the deadlines prescribed the failure_to_file form sec_972 and for making the consent_dividend election was due to the oversight of s-firm s-firm acknowledges this error by a sworn affidavit sec_301_9100-1 of the regulations generally provides that the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i the regulation under sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 of the regulations provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides in part that except as otherwise provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before failure to make the regulatory election is discovered by the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith having relied entirely on s-firm a country y accounting firm to prepare its returns and advise it on u s tax matters during the tax_year at issue hindsight now indicates that -4- this country y accounting firm may not have had expertise necessary to adequately advise this taxpayer with respect to u s tax matters however this does not indicate that the reliance was unreasonable furthermore the fact remains that taxpayer retained tax professionals to handle tax matters on its behalf sec_301_9100-3 of the regulations provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1 c of this chapter and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief changed since the due_date for making the election that make the election advantageous to the taxpayer the irs will not ordinarily grant relief the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight in connection with hindsight if specific facts have in such a case in the present case taxpayer is not seeking to alter its return position further taxpayer was not informed of the need to make an election under sec_565 of the code and so did not make any conscious choice as to whether or not to make an election in addition there is no indication that taxpayer was using hindsight as defined above in requesting this relief while it is clear that taxpayer carefully considered all options available to it with its tax advisors before filing this request for relief specific facts have not changed since the due_date for making the election that make the election more advantageous to the taxpayer sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 of the regulations provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in the present case taxpayer will not have a lower tax_liability in the aggregate for any of the years in which the election will apply than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money no taxable_year that would be affected by the election had it been timely made is closed by the period of limitations on assessment ub -5- taken together these disclosed circumstances indicate that the omission that taxpayer now seeks to correct originated from a mistake on the part of its tax advisors and not from a desire to avoid taxes this is substantiated by the fact that the tax_return for the next period ended date2 year3 included the appropriate form sec_972 and since no prejudice to the government is indicated taxpayer's application_for relief should be granted accordingly the consent of the commissioner is hereby granted taxpayer for an extension of time to file the appropriate forms necessary to make the sec_565 this extension shall be for a period of days from the consent_dividend election date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts this office makes no determination of taxpayer's status as a personal_holding_company and relies entirely on the determination of status made by two independent accounting firms as represented in taxpayer's application_for relief this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting a by decaet z - chk deby david l crawford chief branch
